AO 442 (Rev. 12/85) Warrant for Arrest
                                         •
                                        UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                                              -
                                             WESTERN DIVISION


UNITED STATES OF AMERICA
                                                                                          WARRANT FOR ARREST
         v.
                                                                                   CRIMINAL CASE: 5:19-CR-479-O(4)
EMILIO R. MORAN
                                           U.S. Marshals Service, EDNC
To: The United States Marshal and any Authorized United States Officer. YOU ARE HEREBY COMMANDED to arrest

EMILIO R. MORAN and he/she shall be brought before the nearest Magistrate/Judge to answer an

__x_   Indictment _ _Superseding Indictment _ _ _Criminal Information_Complaint

_ _ Order of Court: _       Violation Notice_._Probation Violation Petition charging him/her with:


Count 1 - 18 U.S.C. § 2251 (a) and 3261 (a): Production of Child Pornography
Count 2 - 18 U.S.C. § 2243 (a) and 3261 (a): Sexual Abuse of a Minor
Count 3 - 18 U.S.C. § 2422 (b ): Enticement of a Minor
Count 4 - 18 U.S.C. § 1470 and 3261 (a): Transfer of Obscene Material to a Minor
Count 5, 6, 7 - 18 U.S.C. § l 512(b): Tampering with a witness, victim, or an informant
Count 8 - 18 U.S.C. § 1519 and 3261 (a): Destruction, Alteration, or Falsification ofrecords in Federal Investigations


Peter A. Moore                                                          Clerk of Court
Name o Issuing                                                          Title of Issuing officer

                                                                        December 5, 2019 - RALEIGH, NORTH CAROLINA
signature of                                                            Date and Location

   Recommended Bond: DETENTION
                                                                 RETURN

   This warrant was received and executed with the arrest of the above named defendant at



   DATE RECEIVED                                 NAME AND TITLE OF ARRESTING                  NAME AND TITLE OF ARRESTING
                                                 OFFICER
   DATE OF ARREST




                                                                                                                          FilED
                                                                                                                         DEC 2 0 2019
                                                                                                                   Prsti~'f
                                                                                                                        ~OOREUJR., CLERK
                                                                                                                            O RT,EDNC
                      Case 5:19-cr-00479-D Document 14 Filed 12/20/19 Page 1 ofBy1---,,"cl!!lw,,.,--DEP CLK
                                                                                                                               )
